Circuit Court for Prince George’s County
Case No. CAE20-12285
Argued: March 8, 2022
                                                                                       IN THE COURT OF APPEALS

                                                                                             OF MARYLAND

                                                                                           Misc. Docket AG No. 1
                                                                                           September Term, 2020


                                                                                   ATTORNEY GRIEVANCE COMMISSION
                                                                                            OF MARYLAND

                                                                                                     v.

                                                                                       DEIDRA NICOLE PROCTOR


                                                                                      Getty, C. J.,
                                                                                      Watts
                                                                                      Hotten
                                                                                      Booth
                                                                                      Biran
                                                                                      Gould
                                                                                      McDonald, Robert N.
                                                                                            (Senior Judge, Specially Assigned)

                                                                                                           JJ.

                                                                                           PER CURIAM ORDER



                                                                                            Filed: March 9, 2022




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                     2022-03-09 09:15-05:00




Suzanne C. Johnson, Clerk
ATTORNEY GRIEVANCE                                *       IN THE
COMMISSION OF MARYLAND
                                                  *       COURT OF APPEALS

v.                                                *       OF MARYLAND

                                                  *       Misc. Docket AG No. 1

DEIDRA NICOLE PROCTOR                             *       September Term, 2020

                                   PER CURIAM ORDER

       For reasons to be stated in an opinion later to be filed, it is this 9th day of March
2022
       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Deidra

Nicole Proctor be, and she is hereby, disbarred, effective immediately, from the further

practice of law in the State of Maryland; and it is further


       ORDERED that the Clerk of this Court shall strike the name of Deidra Nicole

Proctor from the register of attorneys, and pursuant to Maryland Rule 19-761(b), shall

certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial

tribunals in the State; and it is further


       ORDERED that Respondent shall pay all costs as taxed by the Clerk of this Court,

including the costs of all transcripts, pursuant to Maryland Rule 19-709, for which sum

judgment is entered in favor of the Attorney Grievance Commission of Maryland against

Deidra Nicole Proctor.


                                                      /s/ Joseph M. Getty
                                                           Chief Judge